UNDERWRITING AGREEMENT This underwriting agreement (“Agreement”) is effective as of January 19, 2011 by and among FIRST INVESTORS LIFE INSURANCE COMPANY (hereinafter referred to as ("FIL"); FIRST INVESTORS LIFE SEPARATE ACCOUNT E (hereinafter referred to as “SEPARATE ACCOUNT E”), which is registered as a unit investment trust under the Investment Company Act of 1940, as amended, and FIRST INVESTORS CORPORATION (hereinafter referred to as the "Underwriter").This Agreement replaces and supersedes all previous underwriting agreements executed among the parties referred to herein. W I T N E S S E T H: FIL and Separate Account E authorize the Underwriter to sell variable life policies issued by FIL and Separate Account E (the “Policies”) directly through Underwriter’s own representatives or indirectly through other broker/dealers (“Dealers”) who execute a dealer agreement with the Underwriter subject to the following terms and conditions: 1. All applications for the Policies shall be made on application forms supplied by FIL and all initial payments collected shall be remitted in full together with such application forms, signed by the applicant, directly to the Administrative Office of FIL at Raritan Plaza 1, Edison, New Jersey 08837.Checks or money orders in payment thereof shall be drawn to the order of "First Investors Life Insurance Company."Payments shall not be considered as received until the application has been accepted by FIL, except at the direction and risk of the applicant.After the initial payment has been made and the Policy has been issued, the policyowner or participant shall make all, if any, future payments directly to FIL at such address as it may from time to time designate. 2. Applications shall be processed by FIL at the public offering price then in effect as described in the current Policy prospectus.All applications are subject to acceptance or rejection by FIL at its sole discretion. 3. FIL will be responsible for making payments of the commissions for all Policy premiums to the Underwriter as set forth in Exhibit “A” attached hereto, as consideration for the Underwriter's undertaking to assume, among other things, all costs associated with the distribution of the Policies, including sales literature and mutual fund prospectuses, but not including Policy prospectuses, Policy registration statements or Policy registration fees nor Separate Account E registration statements, reports and fees, nor any costs directly incurred by FIL or its employees in aiding the Underwriter in such distribution efforts. 4. The Underwriter will be solely responsible for paying its own agents and such Dealers (if any) that are authorized to sell the Policies all commissions and other compensations that may be due to them for selling the Policies.As required by Federal securities laws and regulations, all sales literature must be first submitted by the Underwriter for clearance with the appropriate regulatory authorities.Further, as required by state insurance laws and regulations, all sales literature must be first submitted by FIL for prior clearance with the appropriate regulatory authorities.FIL and the Underwriter will cooperate in the development of such literature, as requested.No sales literature will be used unless both FIL and the Underwriter have given it prior approval. 5.
